DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/6/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the foreign patent documents and non-patent literature documents included in the IDS forms.
The information disclosure statements filed 10/6/2020 also fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the foreign patent documents included in the IDS forms.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10845778 B2 (hereinafter as “Pat_778”) to Goddard, since they are anticipated by the respective reference claims.
	Table has been created below to compare claims 1 of the instant application and claim 1 of the Pat_778.
Instant application 
Pat_778
1. A welding work cell comprising:
a workpiece positioning system configured to power an elevating motion and a rotational motion of a workpiece to re-position the workpiece for a next weld to be performed by a human operator; 

a welding power source configured to generate welding output power based on a current set of welding parameters of the power source, wherein the welding power source is part of a welding system used by the human operator for welding the workpiece; and 
a welding job sequencer in communication with the workpiece positioning system and the welding power source and configured to: 
	command the workpiece positioning system to re-position the workpiece from a current position to a next position in accordance with a next step of a welding sequence of a welding schedule, and 
	         command the welding power source to adjust the current set of welding parameters to a next set of welding parameters in accordance with the next step  of the welding sequence of the welding schedule.


              a workpiece positioning system configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed by a human operator;
              a welding power source configured to generate welding output power based on a current set of welding parameters of the power source, wherein the welding power source is part of a welding system used by the human operator for welding the workpiece; and


              a welding job sequencer in communication with the workpiece positioning system and the welding power source and configured to:

                     command the workpiece positioning system to re-position the workpiece from a current weld position to a next weld position in accordance with a next step of a welding sequence of a welding schedule, and
                    command the welding power source to adjust the current set of welding parameters to a next set of welding parameters in accordance with the next step of the welding sequence of the welding schedule,
               wherein the welding job sequencer includes a memory that stores a set of user profiles, wherein the next weld position commanded by the welding job sequencer is adjusted based on a user profile of the set of user profiles corresponding to the human operator when the human operator is logged 
        


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_778 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 2-19 of instant application are also anticipated by claims 2-19 of Pat_778 respectively. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DANIEL (US 2014/0042135 A1, hereinafter as “DANIEL”) in view of KANAYA (US 2010/0170879 A1, hereinafter as “KANAYA”). 
Regarding claim 1, DANIEL teaches:
A welding work cell comprising:
a welding power source (“welder power source 410” in FIG. 4) configured to generate welding output power based on a current set of welding parameters of the power source ([0076]: the power source 410 provides power based on welding parameters), wherein the welding power source is part of a welding system used by the human operator for welding the workpiece (as shown in FIG. 4, the power source 410 is part of the welding system 400 used by the operator for welding the workpiece 440; And [0013]: “utilizing the welding sequence to automatically modify a welding equipment within the welding work cell ; and
a welding job sequencer (“welding job sequencer component 302” in FIG. 4) in communication with the welding power source (as shown in FIG. 4, the sequencer 302 communicates with the welding power source 410) and configured to:
	command the welding power source to adjust the current set of welding parameters to a next set of welding parameters in accordance with the next step of the welding sequence of the welding schedule ([0068]-[0069]: sequencer 	commands welding equipment/(power source) to adjust the welding parameters for the next welding step, including adjust the voltage, current settings of the power source).
DANIEL teaches all the limitations except a workpiece positioning system configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed by a human operator; and the welding job sequencer in communication with the workpiece positioning system and configured to command the workpiece positioning system to re-position the workpiece from a current position to a next position in accordance with a next step of a welding sequence of a welding schedule.
However, KANAYA teaches in an analogous art: 
a workpiece positioning system (robot 80 in FIG.s 1, 3 and 4) configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed (FIG.s 1, 3, 4, and [0047,0050]: robot 80 elevates and rotates the workpiece 20 to re-position it for next welding operation);
a welding job controller (control device 82 in FIG.s 1 and 4) in communication with the workpiece positioning system (FIG.s 1 and 4: control device 82 is in communication with robot 80) and configured to command the workpiece positioning system to re-position the workpiece from a current position to a next position in accordance with a next step of a welding sequence (FIG.s 1, 4 and [0058]: “When the arm 84 is actuated, the workpiece 20 held thereby can easily be displaced to a desired attitude and delivered along the target welding track A between the electrode rolls 16 …. The control device 82 is supplied in advance with desired numerical control information corresponding to the target welding track A, etc., and the robot 80 is controlled for its various actions based on robot control signals output from the robot controller 94”. This teaches the control device 82 commands the robot 80 to re-position the workpiece 20 based on a welding track/sequence).
Since DANIEL teaches the weld is performed by a human operator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated KANAYA into DANIEL, to make the welding work cell to further comprise a workpiece positioning system configured to power an elevating motion to adjust a height position of a workpiece and a rotational motion to adjust a rotational position of the workpiece to re-position the workpiece for a next weld to be performed by a human operator; and wherein the welding job sequencer in communication with the workpiece positioning system and configured to command the workpiece positioning system to re-position the workpiece from a current position to a next position in accordance with a next step of a welding sequence of a welding schedule. One of ordinary skill in the art would have been motivated to do this modification since it can help “welding workpieces of various shapes at a high quality level”, as KANAYA teaches in in [0010]. 

Regarding claim 2, DANIEL-KANAYA teach all the limitations of claim 1.

the next set of welding parameters commanded by the welding job sequencer is adjusted based on a user profile corresponding to the human operator ([0048]: the personal ID number is required which is used to select/adjust welding schedule/sequence. When welding job/sequence changes, the next position of weld job is adjusted) when the human operator is logged into at least one of the welding job sequencer (FIG. 7 and [0098]: the welding job sequencer includes a user interface where the human operator can log on, i.e., input personal ID number), the welding power source, or the workpiece positioning system.

Regarding claim 3, DANIEL-KANAYA teach all the limitations of claim 1.
DANIEL further teaches:
an interface controller comprising:
a memory storing at least one of user profiles or runtime files that include program data that is compiled and saved in an executable format to be used for human/machine interface applications ([0081]: the welding job sequencer includes memory which stores all the needed program/information including user profiles and runtime files);
at least one of a processor or a programmable logic controller ([0077]: the computer/processor implements the program/software modules); and
a human/machine interface including at least one of a graphical touch panel interface or push buttons ([0098]: the input component 702/HMI includes a graphical touch panel and/or a push button, to receive inputs from the operator).


Regarding claim 5, DANIEL-KANAYA teach all the limitations of claim 1.
DANIEL further teaches:
the welding job sequencer includes:
a communication interface configured to communicate with at least the workpiece positioning system and the welding power source (since DANIEL and KANAYA together teach, as recited in claim 1, the sequencer controls the power source and the positioning system, so inherently the sequencer includes a communication interface to communicate with the positioning system and the power source); 
a memory storing at least one of welding schedules, user profiles, or runtime files that include program data that is compiled and saved in an executable format to be used for human/machine interface applications ([0081]: the welding job sequencer includes memory which stores all the needed program/information including user profiles and runtime files); 
a processor ([0077]: the computer/processor implements the program/software modules); and 
a human/machine interface configured to provide the human operator with commands and instructions corresponding to the next weld to be performed by the human operator ([0098] and [0075]: the input component 702/HMI includes a graphical touch panel to provide the human operator the commands and “step-by-step instructions”).

Claim 7 recites a method comprising the operation steps conducted by the welding work cell in claim 1 with patentably the same limitations. Therefore, claim 7 is rejected for the same reasons recited in the rejection of claim 1.

Regarding claim 10, DANIEL-KANAYA teach all the limitations of claim 7.
DANIEL further teaches:
displaying instructions, corresponding to the next step of the welding sequence, on a human/machine interface of the welding job sequencer to instruct a human operator to perform a next welding operation on the workpiece ([0098] and [0075]: the input component 702/HMI includes a graphical touch panel to provide the human operator the commands and “step-by-step instructions”).

Regarding claim 11, DANIEL-KANAYA teach all the limitations of claim 7.
DANIEL further teaches:
the first command data is sent wirelessly from the welding job sequencer to the workpiece positioning system (DANIEL-KANAYA teach the welding job sequencer sends the first command data to the workpiece positioning system. DANIEL further teaches the first command data can be sent wirelessly ([0085]: the job sequencer 302 can be a cellular phone, wherein the command data inherently is sent wirelessly)).

Regarding claim 12, DANIEL-KANAYA teach all the limitations of claim 7.
DANIEL further teaches:
the second command data is sent wirelessly from the welding job sequencer to the welding power source (DANIEL-KANAYA teach the welding job sequencer sends the second command data to the welding power source. DANIEL further teaches the second command data can be sent wirelessly ([0085]: the job sequencer 302 can be a cellular phone, wherein the command data inherently is sent wirelessly)).

Regarding claim 13, DANIEL-KANAYA teach all the limitations of claim 7.
DANIEL further teaches:
modifying at least one of the first command data and the second command data based on a user profile of a human operator ([0048]: the personal ID number is required which is used to select/adjust welding schedule/sequence. When welding job/sequence changes, the first/second command data are modified) logged in to at least one of welding job sequencer (FIG. 7 and [0098]: the welding job sequencer includes a user interface where the human operator can log on, i.e., input personal ID number), the workpiece positioning system, or the welding power source.

Claim 14 recites a networked welding work cell with substantially the same limitations as the welding work cell recited in claim 1. The additional limitation “computerized network” is also taught by DANIEL (DANIEL teaches in [0086] that the sequencer/computer can be a remote server, and hence control the positioning system and the power source via the computerized network). Therefore, claim 15 is rejected as being unpatentable over DANIEL in view of KANAYA, for the same reason recited in claim 1 rejection. 

Regarding claim 16, DANIEL-KANAYA teach all the limitations of claim 14.
DANIEL further teaches:
a scanner configured to read workpiece information encoded on the workpiece and send the workpiece information to the welding job sequencer, wherein the welding job sequencer is configured to select the welding schedule from a plurality of welding schedules based on the workpiece information (FIG. 9 and [0048]: RFID scanner 902 reads the RFID tag on the workpiece. The information of the workpiece is used by the job sequencer to select welding schedule).

Regarding claim 17, DANIEL-KANAYA teach all the limitations of claim 14.
DANIEL further teaches:
the computerized network includes at least one of a server computer ([0086] that the sequencer/computer can be a remote server) and a network storage device storing user profiles (FIG. 6 and [0081]: the network storage device 650 stores all the needed program/information including user profiles).

Regarding claim 18, DANIEL-KANAYA teach all the limitations of claim 14.
DANIEL further teaches:
the networked welding work cell is configured as at least one of a local area network or a wide area network (FIG. 6 and [0086]).

Regarding claim 19, DANIEL-KANAYA teach all the limitations of claim 14.
DANIEL further teaches:
the networked welding work cell is configured as a wireless network ([0085]: the job sequencer 302 can be a cellular phone, hence the networked welding work cell is configured as a wireless network).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DANIEL in view of KANAYA, and in further view of  XU (CN 203380552 U, hereinafter as “XU”). 
Regarding claim 4, DANIEL-KANAYA teach all the limitations of claim 1.
But DANIEL-KANAYA don’t teach the workpiece positioning system includes a headstock structure; a tailstock structure; a first hydraulic cylinder, a first pair of linear rails with bearings, a first hydraulic power unit, and a first linear encoder housed in the headstock structure; and a second hydraulic cylinder, a second pair of linear rails with bearings, a second 
However, XU teaches in an analogous art:
the workpiece positioning system includes:
a headstock structure (headstock structure 2 in FIG. 1); 
a tailstock structure (tailstock structure 3 in FIG. 1); 
a first hydraulic cylinder (the hydraulic cylinder structure 8 inside the headstock structure 2 in FIG. 1), a first pair of linear rails with bearings (the pair of linear rails 7 with associated bearings inside the headstock structure 2 in FIG. 1), a first hydraulic power unit (hydraulic power unit 14 of the headstock structure 2 in FIG. 1), and a first linear encoder housed in the headstock structure (a first linear encoder is inherently housed in the headstock structure 2 in FIG. 1 to control the elevation at the head position); and 
a second hydraulic cylinder (the hydraulic cylinder structure 8 inside the tailstock structure 3 in FIG. 1), a second pair of linear rails with bearings (the pair of linear rails 7 with associated bearings inside the tailstock structure 3 in FIG. 1), a second hydraulic power unit (hydraulic power unit 14 of the tailstock structure 3 in FIG. 1), and a second linear encoder housed in the tailstock structure (a second linear encoder is inherently housed in the tailstock structure 3 in FIG. 1 to control the elevation at the tail position),
 wherein the first hydraulic cylinder, the first hydraulic power unit, the second hydraulic cylinder, and the second hydraulic power unit are configured to power the elevating motion of the workpiece along the first pair of linear rails and the second pair of linear rails in synchronization (FIG. 1 and claim 1), wherein the synchronization is provided by the first linear encoder and the second linear encoder ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated XU into DANIEL-KANAYA, to make the welding work cell wherein the workpiece positioning system includes a headstock structure; a tailstock structure; a first hydraulic cylinder, a first pair of linear rails with bearings, a first hydraulic power unit, and a first linear encoder housed in the headstock structure; and a second hydraulic cylinder, a second pair of linear rails with bearings, a second hydraulic power unit, and a second linear encoder housed in the tailstock structure, wherein the first hydraulic cylinder, the first hydraulic power unit, the second hydraulic cylinder, and the second hydraulic power unit are configured to power the elevating motion of the workpiece along the first pair of linear rails and the second pair of linear rails in synchronization, wherein the synchronization is provided by the first linear encoder and the second linear encoder. One of ordinary skill in the art would have been motivated to do this modification since it provides additional flexibility of being able to elevate and rotate the workpiece facilitate “all-directional welding”, as XU teaches in the Abstract.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DANIEL in view of KANAYA, and in further view of  DANIEL (US 2013/0119036 A1, hereinafter as “DANIEL_036”). 
Regarding claim 6, DANIEL-KANAYA teach all the limitations of claim 1.
DANIEL further teaches:
the welding power source includes:
a communication interface configured to communicate with at least the welding job sequencer (FIG. 4: welding power source 410 communicates with the welding job sequencer 302, therefore inherently there is a communication interface between them);
a human/machine interface (FIG. 4 and [0072]: “display 415 can be incorporated into welder power source 410”).
DANIEL-KANAYA teach all the limitations except that the welding power source includes a memory storing a set of user profiles and sets of welding parameters; power generation electronics; a waveform generator; and a processor/controller;
However, DANIEL_036 teaches in an analogous art: 
the welding power source includes:
a memory storing a set of user profiles and sets of welding parameters (FIG. 2 and [0040]-[0041]: “data store 255” which stores welding parameters);
power generation electronics (the welding power source provides power to the welding system, so inherently includes power generation electronics);
a waveform generator ([0024]: the power source includes a waveform generator to generate required waveform output for the welding process);
a processor/controller (FIG. 2 and [0040]: “processing component 235”/controller); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated DANIEL_036 into DANIEL-KANAYA, to make the welding work cell wherein the welding power source includes a memory storing a set of user profiles and sets of welding parameters; power generation electronics; a waveform generator; and a processor/controller. One of ordinary skill in the art would have been motivated to do this . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DANIEL in view of KANAYA, and in further view of  Middleton (US 2016/0031110 A1, hereinafter as “Middleton”). 
Regarding claim 8, DANIEL-KANAYA teach all the limitations of claim 7. But they don’t teach the workpiece positioning system sending confirmation data to the welding job sequencer to confirm that the workpiece has been properly re-positioned in accordance with the first command data before sending the second command data to the welding power source.
However, Middleton teaches in an analogous art: 
the workpiece positioning system sending confirmation data to the controller to confirm that the workpiece has been properly positioned in accordance before next operation ([0027]: the positioning mechanism moves the workpiece to a desired position and send confirmation to the controller/computer, so next operation/cutting can be conducted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Middleton into DANIEL-KANAYA, to make the method to further comprise the workpiece positioning system sending confirmation data to the welding job sequencer to confirm that the workpiece has been properly re-positioned in accordance with the first command data before sending the second command data to the welding power source. One of ordinary skill in the art would have been motivated to do this modification since it can help to guarantee the workpiece has been properly put at the desired position, as Middleton teaches in [0027]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DANIEL in view of KANAYA, and in further view of ENYEDY (US 2013/0334188 A1, hereinafter as “ENYEDY”). 
Regarding claim 9, DANIEL-KANAYA teach all the limitations of claim 7. But they don’t teach the welding power source sending confirmation data to the welding job sequencer to confirm that the current set of welding parameters have been properly adjusted to the next set of welding parameters in accordance with the second command data.
However, ENYEDY teaches in an analogous art: 
the welding power source sending confirmation data to the controller to confirm that the current set of welding parameters have been properly adjusted to the set of welding parameters in accordance with the command data ([0078]: the power source 117 sends confirmation to the switch/controller 710 to confirm its welding parameters have been appropriately set/adjusted according to the command, before the switch/controller 710 energizes the welding gun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ENYEDY into DANIEL-KANAYA, to make the method to further comprise the welding power source sending confirmation data to the welding job sequencer to confirm that the current set of welding parameters have been properly adjusted to the next set of welding parameters in accordance with the second command data. One of ordinary skill in the art would have been motivated to do this modification since it can help to guarantee the welding parameters of the power source have been properly set/adjusted for the welding job, as ENYEDY teaches in [0078].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DANIEL in view of KANAYA, and in further view of Ohman (US 5023444 A, hereinafter as “Ohman”). 
Regarding claim 15, DANIEL-KANAYA teach all the limitations of claim 14. But they don’t teach a body proximity sensor configured to sense when the human operator is not in a safe location and to stop movement of the workpiece positioning system in response to sensing when the human operator is not in a safe location.
However, it is conventional to use proximity sensor to stop the operation of a machine when the operator is not in a safe location. For example, Ohman teaches in an analogous art: 
a body proximity sensor configured to sense when the human operator is not in a safe location and to stop movement of the workpiece positioning system in response to sensing when the human operator is not in a safe location (Col. 2, lines 25-35: the machine stops its operation/moving when the body proximity sensor sense the operator is not in a safe location/position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Ohman into DANIEL-KANAYA, to make the welding work cell to further comprise a body proximity sensor configured to sense when the human operator is not in a safe location and to stop movement of the workpiece positioning system in response to sensing when the human operator is not in a safe location. One of ordinary skill in the art would have been motivated to do this modification since it can bring safety to the operator, as Ohman teaches Col. 2, lines 25-35.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Stoops (US 2009/0120330 A1): teaches a system to tilt a workpiece to prepare for next welding position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115